                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

BRIAN K. RUBY,                         )
                                       )
                   Plaintiff,          )
                                       )
              v.                       )     CAUSE NO. 3:19-CV-429 RLM-MGG
                                       )
STATE OF INDIANA, et. al.,             )
                                       )
                   Defendants.         )

                                OPINION AND ORDER

      Brian K. Ruby, a prisoner without a lawyer, filed a complaint (ECF 2)

against the State of Indiana, Deputy Prosecuting Attorney Ronald Byal, Attorney

Gary Cook, and Deputy Public Defender John Pinnow, because they allegedly

breached a May 6, 2009, agreed order of judgment in his criminal case. Mr. Ruby

also filed a motion seeking preliminary injunctive relief. ECF 4.

      The court must review the merits of a prisoner complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. Courts apply the same standard under § 1915A as when

addressing a motion under Rule 12(b)(6), which provides for the dismissal of a

complaint, or any portion of a complaint, for failure to state a claim upon which

relief can be granted. Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).

The court must accept as true all well-pleaded facts and draw all permissible

inferences in the Plaintiff’s favor. Whirlpool Fin. Corp. v. GN Holdings, Inc., 67
F.3d 605, 608 (7th Cir. 1995). A plaintiff can plead himself out of court if he

pleads facts that preclude relief. See Edwards v. Snyder, 478 F.3d 827, 830 (7th

Cir. 2007); McCready v. Ebay, Inc., 453 F.3d 882, 888 (7th Cir. 2006).

      Mr. Ruby’s complaint asserts that he learned in May 2019 that the

defendants had breached the agreed order in his criminal case, which detailed the

disposition of $821.00 seized by the Kokomo Police Department. ECF 2 at 4; 2-1

at 1-2. In that agreed order, the parties stipulated that $410.50 of the $821.00

would be forfeited to the Howard County Law Enforcement Fund and the other

half would be returned to Mr. Ruby or his attorney. ECF 2-1 at 1. They further

stipulated that “this agreement shall [not] be used in any manner against the

defendant in any criminal proceeding.” Id. Mr. Ruby claims that the agreed order

not only fraudulently induced him to go to trial but was actually used as a means

by which to convict him on multiple drug charges. Mr. Ruby seeks both monetary

damages and injunctive relief from this court.

      Mr. Ruby can’t sue the defendants he has named in his complaint under 42

U.S.C. § 1983. He first names the State of Indiana as a defendant. The Eleventh

Amendment generally precludes a citizen from suing a State or one of its agencies

or departments in federal court. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir.

2001). There are three exceptions to Eleventh Amendment immunity: (1) suits

directly against the State based on a cause of action when Congress has abrogated

the state’s immunity from suit; (2) suits directly against the State if the State

waived its sovereign immunity; and (3) suits against a State official seeking


                                        2
prospective equitable relief for ongoing violations of federal law. MCI

Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d 558, 563 (7th Cir.

1999). None of these exceptions apply here. Congress didn’t abrogate the States’

immunity through the enactment of Section 1983. Joseph v. Bd. of Regents of

Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). Indiana hasn’t consented

to this lawsuit. The State of Indiana must be dismissed.

        Mr. Ruby has also sued Deputy Prosecuting Attorney Ronald Byal asserting

that he breached the agreed order by prosecuting him “beyond the limits” of that

agreement. ECF 2 at 4. “[I]n initiating a prosecution and in presenting the State’s

case, the prosecutor is immune from a civil suit for damages under § 1983.”

Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Absolute immunity shields

prosecutors even if they act maliciously, unreasonably, without probable cause,

or even on the basis of false testimony or evidence. Smith v. Power, 346 F.3d 740,

742 (7th Cir. 2003). Because the doctrine of prosecutorial immunity applies, Mr.

Ruby can’t proceed on a claim for damages against Deputy Prosecuting Attorney

Byal.

        Mr. Ruby has sued Deputy Public Defender John Pinnow and Attorney Gary

Cook. He alleges that Mr. Pinnow improperly withdrew from his case and stated

in a post conviction relief memorandum that the State hadn’t violated the agreed

order. ECF 2 at 4-5; 2-1 at 15. Mr. Ruby further asserts that Mr. Cook, who also

represented him, told him in a July 2, 2010, letter that the agreed order wouldn’t

be considered on appeal. ECF 2 at 4. “In order to state a claim under [42 U.S.C.]


                                        3
§ 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of private

actors can transform them into state actors for § 1983 purposes, the facts must

permit an inference that defendant’s actions are “fairly attributable to the state.”

L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). A criminal defense

attorney, even an appointed public defender, doesn’t act under color of state law.

Polk County v. Dodson, 454 U.S. 312 (1981). Mr. Ruby’s claims against Deputy

Public Defender Pinnow and Attorney Cook must also be dismissed.

      To the extent Mr. Ruby is challenging his confinement and seeking release

from prison, “habeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement . . ..” Heck v. Humphrey, 512

U.S. 477, 481 (1994). While this court expresses no opinion on whether Mr. Ruby

should file a habeas petition, to the extent he seeks relief only available through

a habeas petition, he must file a habeas petition in a separate case. The clerk will

send him a blank conviction habeas form and in forma pauperis form for his use,

if he decides to file a habeas petition challenging his conviction.

      Though it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013), that is unnecessary if the amendment would

be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009)


                                         4
(“[C]ourts have broad discretion to deny leave to amend where . . . the amendment

would be futile.”). Such is the case here. No amendment would fix Mr. Ruby

having sued the defendants that can’t be liable to him under 42 U.S.C. § 1983.

      Finally, the court turns to the motion for a preliminary injunction. Because

the complaint doesn’t state a claim upon which relief can be granted, the court

denies the motion for a preliminary injunction.

      For these reasons, the court:

            (1) DENIES the motion for preliminary injunction (ECF 4);

            (2) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the

      complaint does not state a claim; and

            (3) DIRECTS the clerk to send Brian K. Ruby a blank habeas corpus

      petition, AO-241 (Rev. 1/15) (Conviction, INND Rev. 8/16) and a blank

      prisoner in forma pauperis petition.

      SO ORDERED on July 2, 2019

                                              /s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                        5
